IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,083-02


EX PARTE BILLY WAYNE HUTCHERSON, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. W85-95871 IN THE 292ND DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	The clerk of the trial court transmitted to this Court an amendment to Applicant's
initial application for a writ of habeas corpus. The initial writ application had been filed in
the trial court on October 14, 2011, was received here on January 27, 2012, and relief was
denied by this Court on February 15, 2012. It is not clear why the Dallas County District
Clerk took about three and a half months to forward the initial writ application where no
Order Designating Issues had been entered by the trial court and where the Clerk was under
a ministerial duty to forward the writ application to this Court, see Tex. Code Crim. Proc.
art. 11.07 §§ 1-3, but in any event, the Dallas County District Clerk failed to timely forward
the amendment to the initial writ application. It was received here on February 21, 2011,
about two months after it was filed and about a week after the initial writ application was
already denied.
	The amendment should have been considered along with the initial writ application.
This Court has considered the amendment, and having done so, remains unconvinced that
Applicant is entitled to relief.  Relief is therefore denied on all of Applicant's claims raised
in both the initial writ application and the amendment to that application.

Filed:	March 7, 2012
Do not publish
Keasler, J., not participating.